ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_04_FR.txt. OPINION INDIVIDUELLE DE M. MOROZOV
[Traduction]

J’ai accepté le dispositif de l’ordonnance rendue par la Cour mais je ne
suis pas en mesure d’adhérer à ses motifs.

Il est fait référence dans l’ordonnance aux articles 41 et 48 du Statut
ainsi qu’à l’article 66 du Règlement comme preuves de ce que la Cour
aurait le droit de prendre en considération la demande en indication de
mesures conservatoires avant d’avoir examiné et réglé la question de sa
compétence.

Or ces références ne se fondent en réalité ni sur le Statut de la Cour ni
sur son Règlement.

Les dispositions clés touchant la compétence de la Cour sont celles du
chapitre II du Statut et en particulier l’article 36, paragraphe 1: «La
compétence de la Cour s’étend à toutes les affaires que les parties lui
soumettront, ainsi qu’à tous les cas spécialement prévus dans la Charte
des Nations Unies ou dans les traités et conventions en vigueur.» L’ar-
ticle 37 du Statut consacre le même principe.

Les articles 41 et 48 du Statut figurent dans le chapitre III intitulé
«Procédure ». Cela signifie que les dispositions de ce chapitre ne sauraient
être dissociées du chapitre IT du Statut pour acquérir une portée indépen-
dante, contraire à celle des dispositions susmentionnées du chapitre II
concernant la compétence de la Cour.

Ainsi que le rappelle l'ordonnance (par. 8), le Gouvernement turc a
suggéré «de rejeter la demande en indication de mesures conservatoires
de la Cour et, faute de compétence, de rayer l’affaire du rôle ».

Devant une telle requête, la Cour avait pour première obligation
d'examiner si elle était compétente.

Il n’entre pas dans mes intentions de prendre à présent position pour ou
contre la compétence, cette question n’ayant pas encore été examinée ni
réglée par la Cour.

Ii importe cependant de souligner que la Cour n’a le droit d'examiner
ni la question de la désignation d’un juge ad hoc en vertu de l’article 31,
paragraphe 3, du Statut ni celle des mesures conservatoires avant de s’être
assurée de sa juridiction conformément aux articles 36 et 37 du Statut.

La mention de l’article 48 qui figure dans l’ordonnance ne change rien
à cette situation, cet article ne faisant que reconnaître à la Cour le droit de
rendre «des ordonnances pour la direction du procès »; il n'autorise pas à
éluder les dispositions clés des articles 36 et 37 du Statut.

22
MER ÉGÉE (OP. IND. MOROZOV) 22

On ne peut pas non plus tirer argument de l’article 66 du Règlement
pour démontrer qu’une demande en indication de mesures conservatoires
aurait la priorité sur l'examen de la compétence. L'article 66 se borne à
établir qu’une telle demande «a la priorité sur toutes autres affaires»,
mais non pas sur toutes les étapes de l’affaire à laquelle elle se rapporte.
La disposition suivant laquelle «il est statué d’urgence à son sujet » signifie
seulement qu’au moment où une demande en indication de mesures
conservatoires est présentée l’examen de toutes les autres affaires doit être
interrompu.

Ainsi, ni le Statut ni le Règlement ne prévoient que la demande en
indication de mesures conservatoires a la priorité sur l’examen de la
compétence.

Les précédents tirés des affaires dans lesquelles il est arrivé à la Cour
d’ordonner des mesures conservatoires contrairement à son Statut et à
son Règlement ne sauraient être considérés comme pertinents.

Je voudrais, pour finir, renvoyer au paragraphe 13 de l’ordonnance,
où l’on trouve les mots: «et considérant que la non-comparution de l’un
des Etats en cause ne saurait en soi constituer un obstacle à l’indication de
mesures conservatoires ».

Cette conclusion est également contraire au Statut, et cela pour deux
raisons. Tout d’abord, à supposer que l’Etat concerné puisse être qualifié
de partie (ce qui n’est pas le cas en l’espèce), s’il refuse de se présenter ou
de faire valoir ses moyens, l’autre partie peut certes, conformément à
l’article 53 du Statut, demander à la Cour de lui adjuger ses conclusions,
mais le paragraphe 2 du même article pose à cela la condition décisive que,
dans une telle situation, la Cour doit s’assurer qu’elle a compétence.

En second lieu, le dépôt d’une requête par un seul Etat ne saurait en soi
donner naissance à une affaire, de sorte que l’Etat contre lequel la requête
est introduite ne pourrait être considéré comme partie au sens du Statut
qu’une fois tranchée la question de la compétence de la Cour.

{ Signé) Platon Morozov.

23
